Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 12, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150146(55)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
                                                                    SC: 150146
  v                                                                 COA: 314705
                                                                    Wayne CC: 12-010198-FH
  PAUL CHARLES SEEWALD,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Prosecuting Attorneys Association
  of Michigan for reconsideration of the March 25, 2015, order denying its motion to
  participate in oral argument is GRANTED. On further order of the Chief Justice, the
  motion of the Prosecuting Attorneys Association of Michigan to participate in oral
  argument by sharing ten minutes of the plaintiff-appellant’s allotted time for argument is
  now GRANTED, having received the consent of the Attorney General.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 12, 2015
                                                                               Clerk